NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                    2006-1583, -1595


                          DOLBY LABORATORIES, INC.
              and DOLBY LABORATORIES LICENSING CORPORATION,

                                                       Plaintiffs/Counterclaim
                                                       Defendants-Cross Appellants,

                                            v.


                            LUCENT TECHNOLOGIES, INC.,

                                                       Defendant/Counterclaimant-
                                                       Appellant,

                                           and

                     LUCENT TECHNOLOGIES GUARDIAN I LLC,

                                                       Counterclaimant-Appellant.


      Jeffrey M. Fisher, Farella Braun & Martel LLP, of San Francisco, California,
argued for plaintiffs/counterclaim defendants-cross appellants. With him on the brief
were John L. Cooper, Andrew Leibnitz, and Nan E. Joesten.

       John M. Desmarais, Kirkland & Ellis, LLP, of New York, New York, argued for
defendant/counterclaimant-appellant and counterclaimant defendant-appellant. With him
on brief were Robert A. Appleby, Alan S. Kellman, Anne S. Toker, and Jason S. Grauch.
Of counsel was Edward C. Donovan, of Washington, DC.

Appealed from: United States District Court for the Northern District of California

Judge Jeremy Fogel
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                  2006-1583, 1595
                        DOLBY LABORATORIES, INC.
            and DOLBY LABORATORIES LICENSING CORPORATION,

                                                     Plaintiffs/Counterclaim
                                                     Defendants-Cross Appellants,
                                          v.
                          LUCENT TECHNOLOGIES, INC.,

                                                     Defendant/Counterclaimant-
                                                     Appellant,
                                         and

                     LUCENT TECHNOLOGIES GUARDIAN I LLC,

                                                     Counterclaimant-Appellant.



                                  Judgment
ON APPEAL from the        UNITED STATES DISTRICT COURT FOR THE NORTHERN
                          DISTRICT OF CALIFORNIA
In CASE NO(S).            01-CV-20709.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and LINN, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT



DATED: August 8, 2007                      /s/ Jan Horbaly
                                              Jan Horbaly, Clerk